DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 December 2021.
Applicant's election with traverse of group I in the reply filed on 29 December 2021 is acknowledged.  The traversal is on the ground(s) that the Applicant insisted to elect group I with traverse.  This is not found persuasive because there is no ground of traversal.
The requirement is still deemed proper and is therefore made FINAL.

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 13 are currently pending and considered below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemitsu (US 2016/0244949).

As per claim 1, Kanemitsu teaches elements of:
an excavator (figure 1) comprising: 
a rotatable house (see at least figure 1 and paragraph 58 - 59);
a bucket operably coupled to the house (see at least figure 1);
 
    PNG
    media_image1.png
    434
    536
    media_image1.png
    Greyscale


a backup camera disposed to provide a video signal relative to an area behind the excavator (See at least paragraph 53; via The first display device 28 is a device that displays an image. The first display device 28 includes a display unit 28M and a control unit 28C. The first display device 28 is installed inside the operator cab 4 of the excavator 100 illustrated in FIG. 1, and in the vicinity of the operator's seat. In the present embodiment, the first display device 28 displays operating information of the excavator 100 in the display unit 28M, for example. The operating information is, for example, an accumulated operating time of 
a controller coupled to the IMU and operably coupled to the backup camera, the controller being configured to receive the at least one IMU signal from the IMU and to generate a position output based on the at least one IMU signal and the video signal from the backup camera (See at least paragraph 53 – 59; via the first display device 28 is a device that displays an image. The first display device 28 includes a display unit 28M and a control unit 28C. The first display device 28 is installed inside the operator cab 4 of the excavator 100 illustrated in FIG. 1, and in the vicinity of the operator's seat. In the present embodiment, the first display device 28 displays operating information of the excavator 100 in the display unit 28M, for example. The operating information is, for example, an accumulated operating time of the excavator 100, a residual amount of the fuel, a cooling water temperature of the engine 36, or the like. When the excavator 100 includes a peripheral monitoring camera, a back monitor camera, or the like, the first display device 28 may display an image imaged by the camera. In the present embodiment, the first display device 28 also functions as an input device, in addition to the display device that displays various images in the display unit 28M. Therefore, the first display device 28 includes an input device 28I below the display unit 28M. In the present embodiment, the input device 28I has a plurality of press button type switches arranged parallel to a lateral direction of the display unit 28M. By operating of the input device 28I, the image displayed in the display unit 28M can be switched, and various types of setting related to the operation of the excavator 100 can be executed. Note that the first display 
As per claim 2, Kanemitsu teaches elements of:
wherein the backup camera is mounted to the house (See at least paragraph 53).  

As per claim 12, Kanemitsu teaches elements of:


As per claim 13, Kanemitsu teaches elements of:
wherein the controller is configured to favor the at least one IMU for a higher magnitude movement and to favor the backup camera video output for a lower magnitude movement (See at least paragraph 4, 53, 83, and 110).
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being obvious over Kanemitsu in view of Raszga et al. (Hereinafter Raszga) (US 2020/0347580).


As per claim 3, Kanemitsu teaches elements of:
wherein the bucket is pivotally mounted to a stick, which is pivotally mounted to a boom coupled to the house (See at least figure 1), but does not explicitly teach element of: 
wherein the IMU is mounted to the boom.
	Raszga teaches element of:
wherein the IMU is mounted to the boom (See at least paragraph 23).
Kanemitsu and Raszga are analogous arts of controlling excavator and using camera and IMU for controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the IMU is mounted to the boom as taught by Raszga in the system of Kanemitsu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per claim 4, the combination of Kanemitsu and Raszga teaches elements of:
wherein the controller is operably coupled to the backup camera via a vision processing system (Kanemitsu, see at least paragraph 53 and Raszga, see at least paragraph 2 – 4).  

As per claim 5, the combination of Kanemitsu and Raszga teaches elements of:
wherein the vision processing system is configured to perform visual odometry using the video signal of the backup camera substantially continuously (Kanemitsu, see at least paragraph 55 – 56 and Raszga, see at least paragraph 21, 23 and 27).  

As per claim 6, the combination of Kanemitsu and Raszga teaches elements of:
wherein the vision processing system is separate from the controller (Kanemitsu, see at least figure 2).  

As per claim 8, the combination of Kanemitsu and Raszga teaches elements of:
 wherein the controller is configured to automatically identify at least one feature in a backup camera signal and to perform visual odometry using the identified at least one feature (Kanemitsu, see at least paragraph 55 – 56 and Raszga, see at least paragraph 21, 23 and 27).  

As per claim 9, the combination of Kanemitsu and Raszga teaches elements of:


As per claim 10, the combination of Kanemitsu and Raszga teaches elements of:
wherein the position output is provided to an operator (Raszga, see at least paragraph 32).  

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Kanemitsu in view of Raszga and in further view of Halder et al. (Hereinafter Halder) (US 2020/0310442).

As per claim 7, the combination of Kanemitsu and Raszga teaches all the elements of the claimed invention but does not explicitly teaches element of:
wherein the vision processing system is configured to provide a motion vector to the controller based on analysis of successive images from the camera. 
Halder teaches element of:
wherein the vision processing system is configured to provide a motion vector to the controller based on analysis of successive images from the camera (See at least paragraph 7). 
Kanemitsu, Raszga and Halder are analogous arts of controlling excavator utilizing IMU and camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the vision processing system is configured to provide a motion vector to the controller based on analysis of successive images from the camera as taught by Halder in the system of Kanemitsu and Raszga, since the claimed invention is merely a 

Claim 11 isrejected under 35 U.S.C. 103 as being obvious over Kanemitsu in view of Kurosawa (US 2021/0230841).

As per claim 11, Kanemitsu teaches all the elements of claimed invention but does not explicitly teach element of:
wherein the position output is compared to an e-fence to enforce the e-fence.  
Kurosawa teaches element of:
wherein the position output is compared to an e-fence to enforce the e-fence (See at least paragraph 178 and 187).
Kanemitsu and Kurosawa are in analogous art of controlling excavator utilizing images taken from camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the position output is compared to an e-fence to enforce the e-fence as taught by Kurosawa in the system of Kanemitsu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfaff et al. (US 2020/0269695) disclsoes display integrated into door.
Tsukamoto et al. (US 2020/0325650) discloses shovel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662